Moore, Designated Justice,
concurring. I fully agree with Justice Cabret’s dissenting opinion, and having reviewed the full transcript of *818Dowdye’s trial,1 I would affirm his convictions because the error is harmless in light of the overwhelming evidence of his guilt. Nevertheless, I join the majority opinion because our September 14, 2011 Opinion represents the law of the case and the Superior Court committed no error in complying with our mandate.

 Although neither party submitted the trial transcript, on March 20,2013, the Cleric of the Superior Court filed the full transcript of Dowdye’s trial with this Court.